DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Status of Claims
Applicant’s amendments filed 11/05/2020 have been entered.  Claims 1-17 and 19 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.  Previous rejection under 35 U.S.C. 112(d) has been withdrawn in light of Applicant’s amendments.  Response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2016/0270637) in view of Nakazawa et al. (U.S. 5,569,157).
With respect to claim 15, Tanaka et al. teaches an endoscope head comprising an endoscope head body (30) in which at least one working channel (14) is formed, wherein, on a distal side of the endoscope head body, a pivot member (80) actuatable from a proximal side by a control wire (86) is provided, wherein an Albarran lever (60) capable of being pivoted is provided on a distal working channel end portion of the endoscope head body, wherein 
the Albarran lever is arranged at the pivot member such that it is displaceable relative to the pivot member, 
wherein the Albarran lever is arranged at the pivot member such that the Albarran lever is slidably removable relative to the pivot member in a distal direction from the endoscope head body (para [0089]),
wherein the endoscope head further comprises a cap (26) which can be distally slid onto the endoscope head (FIG. 4) and in which the Albarran lever is arranged such that it can be pivoted relative to the cap (FIG. 2, 3).
However, Tanaka et al. does not teach a common assembly.
With respect to claim 15, Nakazawa et al. teaches an analogous endoscope head wherein the endoscope head further comprises a cap which can be distally slid onto the endoscope head, the cap having a lever holder (80) configured to hold the Albarran lever, and wherein the Albarran lever and the cap form a common assembly which, on the distal side of the endoscope head body, is detachably mountable as a unit (FIG. 19).

With respect to claim 16, Tanaka et al. teaches the cap comprises an opening which corresponds to a working channel end opening (FIG. 3).
With respect to claim 17, Nakazawa et al. teaches the pivot member actuatable from the proximal side by the control wire, is installed in the endoscope head body (after assembly, see FIG. 5 for example).

Allowable Subject Matter
Claims 1-14 and 19 are allowed.

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
Applicant argues that Nakazawa does not disclose or suggest the features of claim 15 missing in Tanaka.  Examiner respectfully disagrees.  As set forth above, Nakazawa teaches a lever holder to hold the albarran lever.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795